Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/16/2021 has been entered. As directed by the amendment: Claims 1, 4-5, 7 and 11-12 are amended. Claim 8 is cancelled. Thus Claims 1-7 and 9- 13 are currently pending. The amendments made to the claims are sufficient to overcome the claim objections made to claim 4 and 11 and the indefiniteness rejections made under 35 U.S.C. 112(b) made to claims 1,5,7 and 12 in the Non-Final Rejection dated 03/16/2021. Thus, those objections and rejections are withdrawn. Applicant’s remarks/arguments regarding the obviousness rejection made under 35 U.S.C. 103 in the Non-Final Rejection dated 03/16/2021 is fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsely et al. (Us 20050284204 A1), here in after called Carsely, in view of Oda et al. (US 2004/0118818 A1), here in after called  Oda, in further view of  Dick (DE 10331205 A1), and here in after called Dick.
Regarding claim 1, Carsley discloses a method of hemming a low ductile material (a method of hemming aluminum alloy panels and magnesium alloys (0009, 0013), aluminum and magnesium alloy panels are low ductile alloys), comprising: providing a first sheet made from the low ductile material (providing an outer panel 16, (0031)); providing an integrated hemming device (providing hemming apparatus, (FIG. 1- 4)) comprising : at least one laser head (a heating device such as laser, (0012)); and a roll forming assembly comprising a hemming roller (a roller assembly (31) of two or more rollers including hemming roller(48) and guide rollers (50,52), (0038,0039 and FIG. 1- 4)); hemming the first sheet, comprising moving the roll forming assembly relative to the first sheet along a hemming direction (a robot device drives the roller apparatus along the flange of the outer panel, (0012)), the roll forming assembly being arranged relative to the first sheet to form a bending region in advance of the roll forming assembly so as to fold an edge portion of the first sheet back upon itself during moving along the hemming direction (the roller assembly is arranged in relative to the outer panel 16 and flange 17 such that it contains roller 22 and roller 24 that bend the flange 17 from a 90 degree angle to a 180 degree angle in two steps during a single pass of the roller apparatus, (0031 and FIG 1)); using the at least one laser head, directing laser light to a localized portion of the first sheet along the hemming direction in front of the roll forming assembly and within the bending region (the heating device (laser light) applies a retrogression heat treatment (RHT) to the hem line maternal just prior to contact with the roller which bends the flange, (0012)), directing laser light to a portion of the roller (the heating source (42) is directing heat to the hem line where the portion of the guide rollers 50 and 52 are located , FIG.4).
Carsley does not explicitly disclose that the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non-overlapping one with the other; directing laser light along one of the two optical paths to irradiate with one of the two irradiation spots; and directing laser light along the other one of the two optical paths to irradiate with the other one of the two irradiation spots  separate from the localized portion of the first sheet .
However, Oda that teaches a method of welding overlapping regions of a plurality metal sheets to each other by applying laser beams to the overlapping regions (0001), also teaches the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non-overlapping one with the other (a laser beam applying mechanism  of a laser welding head (10) configured to direct laser light along two optical paths L1 and L2  so as to form two heating regions P1 an P2 which are spaced from one another (0043 and see FIG. 3 ,included here annotated by examiner) and directing laser light along one of the two optical paths to irradiate with one of the two irradiation spots (wherein laser beam L1 irradiates a heating region P1 of the steel sheet W1 in the vicinity of the holding mechanism 12 and roller 92 that presses onto the steel sheets W1,W2 to fold a gap (H) between W1 and W2, (0043, 0051, 0066, FIG.3)); and directing laser light along the other one of the two optical paths to irradiate with the other one of the two irradiation spots  separate from the localized portion of the first sheet (applying a second laser beam L2 to a welding region P2, which is spaced a given distance from the first laser beam L1 , (0043, FIG. 3), irradiation regions P1 and P2 are separate localized portion on steel sheet (W1) as shown in FIG.3).

    PNG
    media_image1.png
    726
    1138
    media_image1.png
    Greyscale

The advantage of applying two laser beam to irradiate separate localized heating regions wherein the second laser beam is applied to regions of the sheet spaced from the first laser beam in synchronism with each other, allows the sheets to be heated to create the required folding gap and  welded to each other in one stroke of simple and quick movement of the laser beams effectively increasing productivity, unlike the conventional laser beam welding process in which laser beams are individually applied twice (0020, 0021).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the single laser heating mechanism of the hemming method of Carsely to have two irradiation optical paths for irradiating two separate localized heating portions in a synchronized manner in order to heat the two heating portion of the hemming line simultaneously as the hemming roller rolls on the bending region in one stroke of simple and quick movement effectively increasing productivity as taught in Oda.

However, as evidenced by Dick (FIG. 1 and 2) heating hemming rollers is common and known in the art of hemming metal sheets to provide heated hemming rollers (FIG. 1and 2) that facilitates the folding process by easily deforming the metal sheet due to the heated hemming roller applying heat along the hemming line reducing internal stress during folding (0007, FIG. 1and 2)).
Therefore, one of ordinary skill in the art apprised of the hemming method of Carsely modified as by the two laser path for irradiating separate localized heating regions wherein one of the heating region P1 is in the vicinity of the folding roller 92 and the focused spot diameter of P1 is varied according to the specific heating properties of the sheet metals of Oda would have been motivated to make the focused spot diameter of P1 to be irradiating a portion of the hemming roller in order to heat the hemming roller and  facilitate the folding process by reducing internal stress during folding along the hemming line.
Regarding claim 2, Carsley in view Oda evidenced by Dick teaches the method according to claim 1 wherein the at least one laser head comprises a single laser head (laser beam apparatus 10 of the first embodiment, Oda (FIG. 1-3) has one beam applying mechanism 14 (head), Oda, (0043, FIG. 1-3)) and comprising using optical elements  to direct a first portion of the laser light produced by the single laser head along the one of the two optical paths (applying a first laser beam L1 to a heating region P1 of the steel sheet W1, Oda(0043, FIG. 3)) and to direct a second portion of the laser light produced by the single laser head along the other one (applying a second laser beam L2 to a welding region P2, which is spaced a given distance from the first laser beam L1, Oda (0043, FIG.3)).
Regarding claim 3, Carsley in view Oda evidenced by Dick teaches the method according to claim 1 wherein the at least one laser head comprises a first laser head and a second laser head (laser beam apparatus 100 of the second embodiment, Oda (FIG. 7) has a first and second laser beam heads (laser beam applying mechanisms) 102, 104, Oda, (0086, FIG. 7)) and comprising using the first laser head to direct the laser light along the one of the two optical paths and using the second laser head to direct the laser light along the other one of the two optical paths (laser beam heads 102, 104 for independently applying the first and second laser beams L1, L2, respectively and he first and second laser beam heads 102, 104 are integrally fixed to the base plate 46, Oda (0086, FIG.7)).
Regarding claim 4, Carsley in view of Nishio teaches the method according to claim 1 wherein the material of low ductility is one of aluminum, aluminum alloy, magnesium, and magnesium alloy (low ductile material is made from aluminum, aluminum alloy, magnesium, and/or magnesium alloy, Carsley (0020)).
Regarding claim 6, Carsley in view of Nishio teaches the method according to claim 1 comprising: prior to hemming the first sheet performing the following: providing a second sheet adjacent to the first sheet (providing an inner panel 18 adjacent to the outer panel 16, Carsley (FIG.1)); and securing the first sheet relative to the second sheet, said second sheet having a peripheral edge (the panels are assembled/secured by the outer panel 16, with an end flange 17, and an inner panel 18 with the edge against the outer panel 16, Carsley (0031, FIG. 2)); wherein hemming the first sheet comprises moving the roll forming assembly relative to the first sheet and the second sheet so as to fold the edge portion of the first sheet over the peripheral edge of the second sheet (hemming the panel assembly folding the end flange 17 of outer panel 76 over the inner panel 18 edge portion and hemming together by the roller apparatus 11, Carsley (0031, FIG.2))
Claims 7, 9 - 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsely in view of Oda.
Regarding claim 7, Carsley discloses a method of hemming a low ductile material (a method of hemming aluminum alloy panels and magnesium alloys (0009, 0013), aluminum and magnesium alloy panels are low ductile alloys), comprising: providing a first sheet made from the low ductile material (providing an outer panel 16,(0031)); providing an integrated hemming device (providing hemming apparatus, (FIG. 1- 4)) comprising: at least one laser head (a heating device such as laser, (0012)); and a roll forming assembly comprising a hemming roller (a roller assembly (31) of two or more rollers including hemming roller(48) and guide rollers (50,52), (0038,0039 and FIG. 1- 4))), hemming the first sheet, comprising moving the roll forming assembly relative to the first sheet along a hemming direction (a robot device drives the roller apparatus along the flange of the outer panel, (0012)), the roll forming assembly being arranged relative to the first sheet to form a bending region in advance of the roll forming assembly, so as to fold an edge portion of the first sheet back upon itself during
moving along the hemming direction (the roller assembly is arranged in relative to the outer panel 16 and flange 17 such that it contains roller 22 and roller 24 that bend the flange 17 from a 90 degree angle to a 180 degree angle in two steps during a single pass of the roller apparatus, (0031 and FIG 1)); using the at least one laser head, directing a laser light to a localized portion of the first sheet along the hemming direction in front of the roll forming assembly and within the bending region (the heating device (laser light) applies a retrogression heat treatment (RHT) to the hem line material just prior to contact with the roller which bends the flange, (0012, FIG. 4)).
Carsley does not teach the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non- overlapping one with the other; directing laser light along one of the two optical paths to irradiate with one of the two irradiation spots a first localized portion of the first sheet and directing laser 
However, Oda that teaches a method of welding overlapping regions of a plurality metal sheets to each other by applying laser beams to the overlapping regions (0001), also teaches the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non-overlapping one with the other (a laser beam applying mechanism  of a laser welding head (10) configured to direct laser light along two optical paths L1 and L2  so as to form two heating regions P1 an P2 which are spaced from one another (0043 and see FIG. 3 ); directing laser light along one of the two optical paths to irradiate with one of the two irradiation spots a first localized portion of the first sheet (wherein laser beam L1 is applied to irradiate a heating region P1 of the steel sheet W1 (0043, FIG.3)); and directing laser light along the other one of the two optical paths to irradiate with the other one of the two irradiation spots a second localized portion of the first sheet along the hemming direction in front of the hemming roll forming assembly separate from the localized portion of the first sheet (applying a second laser beam L2 to a welding region P2, which is spaced a given distance from the first laser beam L1 , (0043, FIG. 3), irradiation regions P1 and P2 are separate localized portion on steel sheet (W1) as shown in FIG.3), wherein the first localized portion and the second localized portion are at least partially non-overlapping one with the other (as shown in FIG. 3, irradiation regions P1 and P2 are s spaced a given distance on steel sheet (W1) and non-overlapping).
The advantage of applying two laser beam to irradiate separate localized heating regions wherein the second laser beam is applied to regions of the sheet spaced from the first laser beam in synchronism with each other, allows the sheets to be heated to create the 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the single laser heating mechanism of the hemming method of Carsely to have two irradiation optical paths for irradiating two separate localized heating portions in a synchronized manner in order to heat the two heating portion of the hemming line simultaneously as the hemming roller rolls on the bending region in one stroke of simple and quick movement effectively increasing productivity as taught in Oda.
Regarding claim 9, Carsley in view of Oda teaches the method according to claim 7 wherein the at least one laser head comprises a single laser head (laser beam apparatus 10 of the first embodiment, Oda (FIG. 1-3) has one beam applying mechanism 14 (head), Oda, (0043, FIG. 1-3))) and comprising using optical elements to direct a first portion of the laser light produced by the single laser head along the one of the two optical paths (applying a first laser beam L1 to a heating region P1 of the steel sheet W1, Oda (0043, FIG. 3)) and to direct a second portion of the laser light produced by the single laser head along the other one of the two optical paths  (applying a second laser beam L2 to a welding region P2, which is spaced a given distance from the first laser beam L1, Oda (0043, FIG.3)).
Regarding claim 10, Carsley in view Oda teaches the method according to claim 1 wherein the at least one laser head comprises a first laser head and a second laser head (laser beam apparatus 100 of the second embodiment, Oda (FIG. 7) has a first and second laser beam heads (laser beam applying mechanisms) 102, 104, Oda, (0086, FIG. 7)) and comprising using the first laser head to direct the laser light along the one of the two optical paths and using the second laser head to direct the laser light along the other one of the two optical paths (laser beam heads 102, 104 for independently applying the first and second laser beams L1, L2, respectively and he first and second laser beam heads 102, 104 are integrally fixed to the base plate 46, Oda (0086, FIG.7)).
 Regarding claim 11, Carsley in view of Oda teaches the method according to claim 7 wherein the material of low ductility one of aluminum, aluminum alloy, magnesium, and magnesium alloy (low ductile material is made from aluminum, aluminum alloy, magnesium, and/or magnesium alloy, Carsley (0020)).
Regarding claim 13, Carsley in view of Oda teaches the method according to claim 7 comprising: prior to hemming the first sheet performing the following: providing a second sheet adjacent to the first sheet (providing an inner panel 18 adjacent to the outer panel 16, Carsley (FIG.1)); and securing the first sheet relative to the second sheet, said second sheet having a peripheral edge (the panels are assembled/secured by the outer panel 16, with an end flange 17, and an inner panel 18 with the edge against the outer panel 16, Carsley(0031, FIG. 2)); wherein hemming the first sheet comprises moving the roll forming assembly relative to the first sheet and the second sheet so as to fold the edge portion of the first sheet over the peripheral edge of the second sheet (hemming the panel assembly folding the end flange 17 of outer panel 76 over the inner panel 18 edge portion and hemming together by the roller apparatus 11, Carsley (0031, FIG.2)).
Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsley in view of Oda in further view of Nolan (US 2005/0039828 A1), here in after called Nolan. Regarding claim 5, Carsley in view of Oda teaches the method according to claim 1. But,
Carsley is silent about the laser light heating the low ductile material within the bending region to a temperature between 150°C and 500°C.
However, Nolan that teaches a method for laser annealing a metal part for assembling automotive structures (0001), also teaches that laser heating to the temperature of 750° F (399° C) the aluminum material of the radial bend reduces or eliminates a potential for cracking during the hemming process (0016).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the hemming method disclosed in claim 1 by Carsley in view of Nishio to include a laser light heating of the bending region to a temperature between 150°C and 500°C in order to reduce or eliminate potential cracking during the hemming process as taught in Nolan.
Regarding claim 12, Carsley in view of Oda teaches the method according to claim 7. But,
Carsley is silent about the laser light heating the low ductile material within the bending region to a temperature between 150°C and 500°C.
However, Nolan that teaches a method for laser annealing a metal part for assembling automotive structures (0001), also teaches that laser heating to the temperature of 750° F (399° C) the aluminum material of the radial bend reduces or eliminates a potential for cracking during the hemming process (0016).
The advantage of heating the low ductile material within the bending region to such temperature range of 150°C and 500°C is to reduce or eliminate potential cracking during the hemming process (0016).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the hemming method disclosed in claim 1 by Carsley in view of Nishio to include a laser light heating of the bending region to a temperature between 150°C and 500°C in order to reduce or eliminate potential cracking during the hemming process as taught in Nolan.
Response to Arguments
Applicant's arguments filed on 07/16/2021 have been fully considered and as indicated in the response to the amendments,  the amendments made to the claims are sufficient to 
Regarding the obviousness rejections made under 35 U.S.C. 103 the applicant remarks/argues: “the citied primary reference, Carsley, only discloses applying a single optical path within the hemming region, but does not disclose or suggest applying two optical paths, with one optical path being within the bending region and the other optical path being the roller itself.”
This argument is now moot because the current rejection introduces new references (Oda and Dick) to teach the amended limitations in the argument.
The applicant also says “Carsley emphasizes actually cold deformation and cold rolled hemming conditions and clearly distinguishes from heated rolling at the roller” and appears to suggest that the Carsely reference does not teach the heated roller claimed.
The examiner respectfully disagrees because: Carsely clearly teaches (as indicated in the rejection), in one embodiment, the heating device (induction coil, laser beam) could be used to heat the hemline material, which could then be “hot-hemmed” to create an extremely sharp outer bend radius that may provide a desirable appearance, Carsely (0045). Thus “hot-hemming”, heated roller hemming is taught by Carsely. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILNESSA B BELAY/					            Examiner, Art Unit 3761                                                                                                                 
/JUSTIN C DODSON/            Primary Examiner, Art Unit 3761